
	

114 SRES 562 ATS: Expressing support for designation of the week of October 9, 2016, through October 15, 2016, as “Earth Science Week”. 
U.S. Senate
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 562
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2016
			Ms. Murkowski (for herself, Mr. Alexander, Ms. Cantwell, Mrs. Capito, Mr. Cassidy, Ms. Hirono, Mr. Nelson, Mr. Peters, Mr. King, Mr. Markey, and Mr. Heinrich) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		September 28, 2016Committee discharged; considered and agreed toRESOLUTION
		Expressing support for designation of the week of October 9, 2016, through October 15, 2016, as Earth Science Week. 
	
	
 Whereas 2016 marks the 19th annual international Earth Science Week, designated by the American Geosciences Institute to help the public gain a better understanding of and appreciation for the Earth sciences and to encourage stewardship of the Earth;
 Whereas the theme of Earth Science Week for 2016, Our Shared Geoheritage, promotes better understanding and appreciation of sites or areas with geologic features of significant scientific, educational, cultural, historic, or aesthetic value;
 Whereas the study of the Earth sciences leads to an improved understanding of the Earth’s natural systems and the interplay between human society and those systems;
 Whereas the Earth sciences enable the discovery, development, and responsible production of the mineral base of the United States, which contributes to the strength of the economy of the United States and raises the standard of living in the United States;
 Whereas geologic mapping and remote sensing technologies provide the foundational knowledge of Earth’s natural systems that is integral—
 (1)to the discovery, development, and conservation of energy, water, and natural resources; and (2)to the safe disposal of waste products;
 Whereas the geological aspects of resources, hazards, and the environment are vital to land management and land use decisions at the local, State, regional, national, and international levels;
 Whereas the Earth sciences provide the basis for locating, assessing, monitoring, and mitigating natural hazards, such as earthquakes, landslides, floods, droughts, wildfires, subsidence, hurricanes, coastal erosion, and volcanic eruptions;
 Whereas the Earth sciences are vital in protecting health and human safety during natural hazards events;
 Whereas Earth scientists working in marine environments contribute to the understanding of global oceans, enabling advances in food management, national security, energy resources, transportation, economic growth, and recreation;
 Whereas the Earth sciences support the ability to manage healthy and productive soils and ocean and river waters and fisheries, the foundations of the food supply of the United States;
 Whereas the Earth sciences enhance understanding of current and past global conditions and offer a basis for anticipating future conditions;
 Whereas the Earth sciences contribute to understanding Earth as a planet in the solar system and the universe;
 Whereas Earth science research leads to the development of innovative new technologies and industries that fuel the economy of the United States and improve quality of life in the United States;
 Whereas Earth science researchers and educators drive creativity and passion for the Science, Technology, Engineering, and Mathematics (commonly known as STEM) fields among students of all ages through diverse and innovative education and public outreach efforts;
 Whereas geoscientists and researchers in the labs, universities, research institutions, and Federal agencies of the United States continually push the frontiers of human knowledge, help develop and incubate the concepts and programs that keep the companies and industries of the United States at the innovative forefront of the world’s economy, and inspire future generations of researchers, scientists, and informed citizens; and
 Whereas the Earth sciences make vital contributions to an understanding of and respect for nature and the Earth: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of the week of October 9, 2016, through October 15, 2016, as Earth Science Week;
 (2)expresses strong support for the goals and ideals of Earth Science Week to increase the understanding of and interest in the Earth sciences at the local, State, national, and international levels;
 (3)recognizes the importance of education and public outreach efforts to ensure that the people of the United States gain a better understanding of and appreciation for the impact of the Earth sciences on their daily lives;
 (4)encourages K–12 students— (A)to participate in local, State, and national events in connection with Earth Science Week; and
 (B)to get involved in the celebration of Earth Science Week by exploring artistic and academic applications of the Earth sciences; and
 (5)encourages the people of the United States to observe Earth Science Week with appropriate activities—
 (A)to gain a better understanding of and appreciation for the Earth sciences; and (B)to encourage stewardship of the Earth.
				
